Citation Nr: 1826336	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-39 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, secondary to herbicide exposure. 

2.  Entitlement to service connection for left lower extremity neuropathy, secondary to diabetes mellitus type II.

3.  Entitlement to service connection for right leg amputation below the knee, secondary to diabetes mellitus type II.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder not otherwise specified (NOS), anxiety disorder NOS, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney at Law


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1969, December 1981 to September 1989, and from March 1983 to August 1983 with intervening periods of Air Force National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is expanding the Veteran's pending claim for depression to one of entitlement to service connection for an acquired psychiatric disorder to better reflect the evidence of record, which reveals diagnoses of depressive disorder NOS and anxiety disorder NOS, and suggests that the Veteran may be additionally suffering from PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issues of entitlement to service connection for hypertension, right lower extremity neuropathy, left hand neuropathy, hyperlipidemia, diabetic retinopathy, and cellulitis, all secondary to diabetes mellitus type II, have been raised by the record in a November 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder NOS, anxiety disorder NOS, and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his diabetes type II was due to herbicide exposure while serving at the Korat Royal Thai Air Force Base (RTAFB).

2.  The Veteran's left lower extremity neuropathy is secondary to his service-connected diabetes mellitus type II.

3.  The Veteran's right leg amputation below the knee is secondary to his service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus type II have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2014); 38 C.F.R. 
§ § 3.102, 3.159, 3.307 (2017).

2.  The criteria for establishing service connection for left lower extremity neuropathy have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 
38 C.F.R. § § 3.102, 3.159, 3.303, 3.310 (2017).

3.  The criteria for establishing service connection for right leg amputation below the knee have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decisions herein as to the issues on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

II.  Merits of the Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 U.S.C. § 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f) (2014); 
38 C.F.R. § 3.307(a)(6)(iii) (2017).

If the veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases which are listed at 38 C.F.R. § 3.309(e) (2017), if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  
38 U.S.C. § 1113 (2014); 38 C.F.R. § 3.307(d) (2017).  In essence, if the veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea, in or near the DMZ, between April 1, 1968 and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department records or other sources for the presumption of service connection for a herbicide-related disease to be applicable.  Otherwise, exposure to herbicides is not presumed.  However, if actual exposure to herbicides has been established, the presumption of service connection found in 38 C.F.R. § 3.309(e) (2017) for herbicide-related diseases is applicable.

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force veterans who served on RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

Diabetes Mellitus Type II

The Veteran is seeking service connection for diabetes mellitus type II.  Specifically, he contends that his diabetes melitis type II is due to his exposure to herbicides while stationed at the Korat RTAFB during active duty service.  The Board notes that the Veteran has also asserted that he was exposed to herbicides in March 1968 for six hours and in March 1969 for three hours when his plane landed in the Republic of Vietnam.  However, as there is insufficient evidence of record to confirm that the Veteran had feet on the ground in the Republic of Vietnam and entitlement is being granted on other grounds, this theory of entitlement will not be discussed. 

Reviewing the relevant evidence of record, an April 2008 private treatment record notes that the Veteran was diagnosed with uncontrolled diabetes mellitus.  Thus, there is no question that the Veteran has a current disability for which he seeks service connection.

The Veteran's service personnel records reflect that he served in Thailand at the Korat RTAFB from March 1968 to March 1969, a period covered by the VA-designated timeframe for which herbicide exposure may be presumed.  His military occupational specialty (MOS) is listed as an aircraft maintenance specialist.  In a November 2015 statement, the Veteran stated that he worked 12-hour shifts, six days a week, in the aircraft maintenance area which was located adjacent to the perimeter of the base.  He noted that Agent Orange was routinely sprayed around the perimeter to minimize foliage growth.  The Veteran stated that his MOS entailed inspecting engines, landing gears, brakes, and other parts of the aircraft.  Ladders and scaffolds were used to conduct the work.  Further, pre-flight inspections required access to the cockpit of the aircraft, which placed him 15 feet in the air and in contact with herbicide byproducts carried over by the breeze.  In a December 2017 statement, the Veteran noted that the route to and from the aircraft maintenance area from his barracks was through the herbicide drift zone.  He stated that his barracks was right along the Korat RTAFB perimeter.  In support of the Veteran's statement, a map of Korat RTAFB was provided, which indicated the perimeter of the base, the 500 meter drift zone from the perimeter, and highlighted the areas at which the Veteran was near the perimeter.

The Board notes that the Veteran's statements that his responsibilities took him to the perimeter of the base have not been corroborated by the RO; however, there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibility of his service while stationed at Korat RTAFB. 

The Veteran's statements indicate that he regularly had contact with the flight line and this description appears to be consistent with the duties of his MOS.  38 U.S.C. § 1154(a) (2014).  Moreover, his accounting as to the type of duties he performed within the perimeter of Korat RTAFB are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Upon review of the record, there is no evidence available that would refute the Veteran's recollections.  Therefore, based on his credible assertion of serving along the perimeter of Korat RTAFB, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during active service.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102 (2017).  As such, service connection for diabetes mellitus type II due to herbicide exposure is granted.

Left Lower Extremity Neuropathy and Right Leg Amputation Below the Knee

The Veteran is seeking service connection for left lower extremity neuropathy and right leg amputation below the knee.  Specifically, he contends that his left lower extremity neuropathy and right leg amputation below the knee are due to his now service-connected diabetes melitis type II.

A May 2008 private treatment record noted that the Veteran injured his feet in May 2008 after a hot steam bath.  He had decreased sensation in his feet due to his uncontrolled diabetes.  The Veteran was initially treated for blisters, but was eventually found to have extensive uncontrolled diabetes which resulted in deep necrotic areas on the feet without the possibility of healing.  Therefore, a right leg below the knee amputation was required.  The Veteran was diagnosed with diabetic neuropathy of the bilateral lower extremities.

As there is evidence of present disabilities and these disabilities have been directly attributed to the Veteran's service-connected diabetes mellitus type II, the Board finds that service connection for left lower extremity neuropathy and right leg amputation below the knee is warranted.


ORDER

Entitlement to service connection for diabetes mellitus type II, secondary to herbicide exposure, is granted.

Entitlement to service connection for left lower extremity neuropathy, secondary to diabetes mellitus type II, is granted.

Entitlement to service connection for right leg amputation below the knee, secondary to diabetes mellitus type II, is granted.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  Specifically, he contends that his acquired psychiatric disorder is related to his active duty service.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.

In a July 2009 VA treatment record, the Veteran reported feeling down, overly sensitive, disturbances in sleep, decreased mood and motivation, and fluctuations of focus and attention.  He endorsed episodic feelings of hopelessness, helplessness, guilt, edginess, and anxiety with ruminations of past military experiences.  The Veteran was diagnosed with depressive disorder NOS with anxious features.

An August 2009 VA treatment record noted that the Veteran was referred for treatment for depression and anxiety.  He was experiencing dreams and nightmares related to military experiences and would feel edgy, irritable, and anxious after waking.  The Veteran endorsed exposure to traumatic events during service, as well as throughout his career as a firefighter.  He was diagnosed with anxiety disorder NOS.  The psychologist noted that the Veteran has a PCL-M (PTSD checklist -military version) score of 59, which was consistent with clinically significant symptoms of PTSD, though he denied that his symptoms impacted his functioning in any way.

In February 2018, the Veteran submitted a statement describing a March 1969 incident in which an intruder entered the barracks where the Veteran was sleeping alone.  The Veteran grabbed his weapon and the intruder was ultimately captured.  He reported that this frightful dream was reoccurring and disturbed his sleep.

The Board notes that the Veteran has not been provided with a VA examination to determine if his acquired psychiatric disorder is etiologically linked to active duty.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the Veteran has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

As there is evidence of current diagnoses of depression NOS and anxiety NOS, with an indication that the Veteran might suffer from PTSD, and some evidence of a link to service, the Board finds that remand is warranted so that the Veteran may be afforded a VA examination to determine if his acquired psychiatric disorder is etiologically linked to active duty service. 

While on remand, updated VA and private treatment records should also be obtained and associated with the evidentiary record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for acquired psychiatric disorders.  Follow the procedures for obtaining the records set forth by 
38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been associated with the electronic claims file, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The examiner should review the electronic claims file and the review must be noted in the examination report.  A copy of this remand must be made available to the examiner in conjunction with the examination.  

Based on a review of the Veteran's claims file, the results of examination, and the Veteran's statements regarding the development and treatment of his acquired psychiatric disorder, the VA examiner is requested to:

a)  Identify all current diagnoses of psychiatric disorders that have been present at any time during the appeal period.  The examiner must note that the record reveals diagnoses of depression disorder NOS and anxiety disorder NOS, and suggests that the Veteran may suffer from PTSD.

b)  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder began in or is related to active service.

A clear rationale for all findings must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above to the extent possible, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


